 



Exhibit 10.3
AMENDMENT TO RIGHTS AGREEMENT
          Amendment (this “Amendment”) dated as of July 7, 2007 to the Rights
Agreement, dated as of October 30, 2000, between Sequa Corporation, a Delaware
corporation (the “Company”) and The Bank of New York, a New York banking
corporation as the Rights Agent, (the “Agreement”). Capitalized terms used but
not defined herein shall have the meanings set forth in the Agreement.
          WHEREAS, the parties hereto entered into the Agreement, pursuant to
which the Rights Agent agreed to act as agent with respect to the rights, whose
privileges and obligations were set forth in the Agreement.
          WHEREAS, with the approval of the Board of Directors of the Company,
the Company proposes to enter into an Agreement and Plan of Merger, dated as of
July 8, 2007, by and among Blue Jay Acquisition Corporation, Blue Jay Merger
Corporation and the Company (the “Merger Agreement”); and
          WHEREAS, the Board of Directors of the Company deems it advisable to
amend the Rights Agreement to enable the Company to enter into the Merger
Agreement and consummate the transactions contemplated thereby, including any
transaction which the Board may approve in lieu of the transaction contemplated
by the Merger Agreement as permitted by the terms thereof, without causing the
Rights to become exercisable; and
          WHEREAS, pursuant to Section 26 of the Agreement, the Agreement may be
amended by the Company without the approval of any holders of Right
Certificates.
          WHEREAS, the Company has directed the Rights Agent to enter into the
amendment and has delivered a certificate to that effect.
          Accordingly, in consideration of the premises and the mutual
agreements herein set forth, the parties hereby agree as follows:’
          Section 1. Amendments to Agreement. The Agreement is amended as
follows:
(a) The definition of “Acquiring Person” set forth in Section 1 of the Agreement
shall be amended by deleting the word “and” immediately preceding clause (iv) of
such definition and adding immediately after such clause (iv) the following:
“; and (v) a Permitted Acquiror (as such term is defined herein).”
(b) The following definitions are added to Section 1 of the Agreement:
“Acquisition Transaction” shall mean a transaction or series of related
transactions pursuant to which a third party will acquire through merger or
otherwise 100% of the issued and outstanding Common Stock (excluding dissenting
shares and shares held by Blue Jay Acquisition Corporation and Blue Jay Merger
Corporation).

 



--------------------------------------------------------------------------------



 



“Permitted Acquiror” shall mean Carlyle Partners V, L.P., a Delaware limited
partnership, and its affiliates (collectively, “Carlyle”), which with the prior
approval of the Board of Directors of the Company enters into a written
agreement pursuant to which an Acquisition Transaction is to be consummated;
provided that Carlyle shall be a Permitted Acquiror only for so long as any such
agreement is in full force and effect and is consummated in accordance with its
terms as such terms may be amended from time to time with the prior approval of
the Board of Directors of the Company (or a committee thereof); and provided
further in the event any such agreement is not entered into on or prior to
July 9, 2007, or if entered into is terminated in accordance with its terms
prior to the consummation of the Acquisition Transaction contemplated thereby,
Carlyle shall cease to be a Permitted Acquiror subsequent to such date or
concurrent with such termination or abandonment, as the case may be.”
(c) Section 22 of the Rights Agreement is hereby amended by adding clause (d) as
follows:
“Immediately following the consummation of an Acquisition Transaction with a
Permitted Acquiror, by virtue of such action and without any other action on the
part of the Company or any holder thereof, all Rights issued and outstanding
immediately prior to the consummation of such Acquisition Transaction and the
payment for all shares of Common Stock pursuant thereto, shall cease to be
outstanding and shall be cancelled and retired.”
          Section 2. Governing Law. This Amendment shall be deemed to be a
contract made under the laws of the State of Delaware and for all purposes shall
be governed by and construed in accordance with the laws of such State
applicable to contracts to be made and performed entirely within such State
except the rights, duties and obligations of the Rights Agent shall be governed
by and construed in accordance with the laws of the State of New York.
          Section 3. Effect of Amendment. This Amendment shall be deemed
effective as of the date first written above. Except as expressly amended
hereby, the Agreement shall remain unchanged, and the Agreement as amended
hereby shall be in full force and effect.
          Section 4. Counterparts. This Amendment may be executed in any number
of counterparts and each of such counterparts shall for all purposes be deemed
to be an original, and all such counterparts shall together constitute but one
and the same instrument.
          Section 5. Descriptive Headings. Descriptive headings of the several
Sections of this Amendment are inserted for convenience only and shall not
control or affect the meaning or construction of any of the provisions hereto.

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment o be
duly executed and attested, all as of the day and year first above written.

                      Attest:       SEQUA CORPORATION    
 
                   
By:
  /s/ Kenneth J. Binder       By:   /s/ Martin Weinstein    
 
 
 
Name:  Kenneth J. Binder          
 
Name:  Martin Weinstein    
 
  Title:    Chief Financial Officer           Title:    Chairman and Chief
Executive Officer    
 
                    Attest:       THE BANK OF NEW YORK, RIGHTS AGENT    
 
                   
By:
  /s/ Eli Guardiola       By:   /s/ Phil Triolo    
 
                   
 
  Name: Eli Guardiola           Name: Phil Triolo    
 
  Title:    Assistant Treasurer           Title:    Assistant Vice President    

 